Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Mietzel on 29 March 2021.
The application has been amended as follows: 
See the attachment to the Interview Summary form. 
Allowable Subject Matter
Claims 9, 12, 13, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
An axle assembly comprising:
an electric motor module;
a gear reduction module that is operatively connected to the electric motor module, the gear reduction module including a planetary gear set that has a sun gear that is operatively connected to the electric motor module, a planetary ring gear, a planet gear that meshes with the sun gear and the planetary ring gear, and a planet gear carrier that rotatably supports the planet gear and has a first set of teeth;
a drive pinion having a first shaft that is rotatable about a first axis;

a shift collar that is moveable along the first axis and that is selectively couplable to the first shaft or the second shaft, the shift collar having a collar gear having a collar tooth having a concave collar tooth side surface centered about a transverse collar tooth plane; 
wherein the sun gear has a second set of teeth and the shift collar couples the second shaft to the second set of teeth such that the sun gear and the second shaft are rotatable together about the first axis when the shift collar is in a first position;
wherein the sun gear has a third set of teeth and the shift collar couples the first shaft to the third set of teeth such that the sun gear and the first shaft are rotatable together about the first axis when the shift collar is in a second position;
wherein the shift collar is decoupled from the first shaft, the second shaft, the sun gear, and the planet gear carrier when the shift collar is in a first neutral position that is axially positioned between the first position and the second position, wherein the collar gear is axially positioned between the second set of teeth and the third set of teeth when the shift collar is in the first neutral position; and
wherein the sun gear has a tooth that has a convex lateral side surface centered about a transverse tooth plane and the concave collar tooth side surface cooperates with the convex lateral side surface to align the transverse collar tooth plane to the transverse tooth plane when the convex lateral side surface engages the concave collar tooth side surface.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The combination of a sun gear with a third set of teeth and the details therein with a sun gear tooth having a convex lateral side surface centered about a transverse tooth plane with the gearing recited is not found in the prior art as far as the examiner can determine. Since there are no further objections or rejections of the claims, the examiner is required by law to allow the claims to issue. 

Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 23 June 2020, 06 April 2020 and 27 January 2020 have been considered by the examiner. 
	The Extended European Search Report filed 04 April 2020 has been considered by the examiner. The rejection of the claims therein appears to conform to US patent law practice and would have been applied to applicant’s original claims. However, the examiner suggested that applicant amend the claims in a similar way to those amended in the corresponding European application EP20155069, and applicant agreed, as noted in the attached Interview Summary form. The amended claims from the EP ‘069 are attached, as well as the proposed examiner’s amendment, which has been approved. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Tuesday, March 30, 2021